DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US PUB 2013/0155729).

With respect to claim 1, A capacitor diagnosis device (See paragraph [0011] of Lee) comprising: a sensor configured to detect a physical quantity that changes with an electric current flowing through a capacitor (See paragraph [0059] of Lee) in a power conversion unit for converting direct current (DC) power smoothed by the capacitor connected in parallel to a DC link (See the capacitor arrangement shown in figure 1 of Lee) into alternating current (AC) power according to a power running operation (See paragraph [0026] of Lee); a frequency spectrum analysis unit configured to generate a frequency spectrum based on the physical quantity detected by the sensor detected during the power running operation of the power conversion unit (See paragraph [0029] of Lee); a frequency component extraction unit configured to extract a component of a specific frequency band related to a frequency depending on a configuration of the power conversion unit on the basis of the frequency spectrum (See paragraphs [0014] and [0022] of Lee); and a diagnosis processing unit configured to diagnose a state of the capacitor on the basis of at least a magnitude of the extracted component of the specific frequency band (See paragraph [0022] of Lee).
With respect to claim 2, Lee discloses the capacitor diagnosis device according to claim 1, wherein the capacitor comprises a first capacitor unit (See [36] in figure 1 of Lee) and a second capacitor unit (See [34] in figure 1 of Lee), wherein the sensor comprises a first electric current sensor configured to detect an electric current flowing through the first capacitor unit (See paragraph [0059] of Lee), wherein the frequency spectrum analysis unit comprises a first frequency spectrum analysis unit configured to generate a first frequency spectrum based on a detection result of the first electric current sensor detected during the power running operation of the power conversion unit (See paragraph [0029] of Lee), wherein the frequency spectrum comprises the first frequency spectrum, wherein the frequency component extraction unit extracts an electric current component of the specific frequency band as the component of the specific frequency band on the basis of the first frequency spectrum (See paragraphs [0014] and [0022] of Lee), and wherein the diagnosis processing unit diagnoses a state of the first capacitor unit on the basis of at least a magnitude of the extracted electric current component of the specific frequency band (See paragraph [0022] of Lee).
With respect to claim 3, Lee discloses the capacitor diagnosis device according to claim 2, wherein the power conversion unit comprises a switching device (See [38] in figure 1 of Lee) configured to be controlled according to pulse width modulation (PWM) control using a carrier signal having a fixed carrier frequency (See paragraph [0027] of Lee) and therefore perform switching when the DC power is converted into the AC power (See paragraph [0023] of Lee), and wherein the frequency component extraction unit extracts an electric current component of a defined frequency band based on a frequency that is an integral multiple of the carrier frequency as an electric current component of the specific frequency band on the basis of the generated first frequency spectrum (See paragraph [0022] of Lee).
With respect to claim 4, Lee discloses the capacitor diagnosis device according to claim 3, wherein the frequency component extraction unit extracts a magnitude of the electric current component of the specific frequency band determined on the basis of the carrier frequency (See paragraph [0022] of Lee).
With respect to claim 6, Lee discloses the capacitor diagnosis device according to claim 2, wherein a branch path from a first electrode of the DC link and a first branch path and a second branch path further branching from the branch path are formed, wherein a first electrode terminal of the first capacitor unit is connected to the first branch path and a second electrode terminal of the first capacitor unit is connected to a second electrode of the DC link, wherein a first electrode terminal of the second capacitor unit is connected to the second branch path and a second electrode terminal of the second capacitor unit is connected to the second electrode of the DC link (See the parallel arrangement of the branch containing [36] and the branch containing [34] in figure 1 of Lee), and wherein the first electric current sensor detects an electric current flowing through the first branch path (See paragraphs [0030] and [0074] of Lee).
With respect to claim 14, Lee discloses a capacitor diagnosis method (See paragraph [0011] of Lee) comprising the steps of: detecting, by a sensor, a physical quantity that changes with an electric current flowing through a capacitor (See paragraph [0059] of Lee) in a power conversion unit for converting DC power smoothed by the capacitor connected in parallel to a DC link (See the capacitor arrangement shown in figure 1 of Lee) into AC power according to a power running operation (See paragraph [0026] of Lee); generating a frequency spectrum based on the physical quantity detected by the sensor detected during the power running operation of the power conversion unit (See paragraph [0029] of Lee); extracting a component of a specific frequency band related to a frequency depending on a configuration of the power conversion unit on the basis of the frequency spectrum (See paragraphs [0014] and [0022] of Lee); and diagnosing a state of the capacitor on the basis of at least a magnitude of the extracted component of the specific frequency band (See paragraph [0022] of Lee).


Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements wherein a determination criterion of the diagnosis processing unit is defined on the basis of a relationship between the magnitude of the electric current component of the specific frequency band and a deterioration situation of the capacitor, and wherein the diagnosis processing unit determines the magnitude of the extracted electric current component of the specific frequency band on the basis of the determination criterion and diagnoses a state of the first capacitor unit on the basis of a result of the determination.
With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural elements wherein the sensor includes a second electric current sensor configured to detect an electric current flowing through the second branch path, wherein the first frequency spectrum analysis unit generates a second frequency spectrum based on a detection result of the second electric current sensor detected during the power running operation of the power conversion unit, wherein the frequency component extraction unit extracts an electric current component of the specific frequency band on the basis of the second frequency spectrum, and wherein the diagnosis processing unit diagnoses a state of the second capacitor unit on the basis of a magnitude of the electric current component of the specific frequency band extracted on the basis of the second frequency spectrum.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements wherein the sensor comprises a first voltage sensor configured to detect a voltage of the DC link, wherein the frequency spectrum analysis unit comprises a third frequency spectrum analysis unit configured to generate a third frequency spectrum based on a detection result of the first voltage sensor detected during the power running operation of the power conversion unit, wherein the frequency spectrum comprises the third frequency spectrum, wherein the frequency component extraction unit extracts a voltage component of the specific frequency band as the component of the specific frequency band on the basis of the third frequency spectrum, and wherein the diagnosis processing unit diagnoses the state of the capacitor on the basis of at least a magnitude of the extracted voltage component of the specific frequency band.
Claims 9-13 depend from objected to claim 8 and are therefore also objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0274181 discloses a circuit device, physical quantity detection device, 
electronic apparatus, and moving object.

US PUB 2011/0241695 discloses methods and systems for monitoring capacitor 
banks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858